Citation Nr: 1810254	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-48 850	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee bursitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1993 to May 1996 and from April 1999 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran's right knee disability is manifested by limitation of motion most severely to 65 degrees of flexion due to pain.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for right knee bursitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated June 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was most recently provided a VA examinations for his right knee disability in September 2017.  The Board finds that this examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In August 2016 and June 2017 the Board remanded the claim for further development and adjudicative action, to providing the Veteran a requested hearing and a new VA examination.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

As noted in the introduction, the Veteran presently has 10 percent rating for his right knee disability.  The Diagnostic Code used by the RO is 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board will consider whether the Veteran can receive higher ratings for his knee disabilities under all applicable diagnostic codes.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

A VA examination report from July 2009 shows right knee range of motion from 0 to 140 degrees with pain at 140 degrees.  There was minimal tenderness to palpation along the lateral joint line.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  The knee was stable to varus and valgus stress, but the Veteran complained of pain with that maneuver.  The Veteran reported occasional episodes of his knee giving out which caused him to fall and painful popping that provides relief once the pain subsides.  He did not report any locking, unsteadiness, increased heat, redness, or tenderness.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported occasional swelling with activities and intermittent "giving way" of the knee since service.  There was some tenderness over the proximal tibia, over the tibial tubercle, and over the patella tendon.  Active and passive range of motion was 0 to 120 degrees, with increased pain over the tibial tubercle, with maximal flexion.  Repetitive motion produced no pain, loss of motion, weakness, fatigability, or incoordination. 

A VA examination report from July 2012 shows flexion at 0 to 135 degrees, with painful motion at 90 degrees.  Right knee extension ended at 0 degrees, with painful motion at 0 degrees.  These measurements remained the same after repetitive use testing.  The Veteran had functional loss in the right knee, including less movement than normal, excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation.  Muscle strength and stability testing were normal.  The Veteran reported wearing a knee brace for support.  He also reported increased pain, stiffness, and decreased range of motion since 2004 and a sensation of grinding under the knee cap since 2003.  

In a February 2014 VA examination, the Veteran reported constant right knee pain with intermittent swelling and increased warmth but no redness.  The Veteran complained of a sensation of giving way of the knee, but no locking.  He also stated that he constantly wears a knee brace for instability, and described the knee pain a chronic but exacerbated by increased activity.  He did not report any flare-ups.  Flexion ended at 90 degrees, with painful motion at 90 degrees.  Extension ended at 0 degrees.  Measurements did not change with repetitive use testing.  Functional loss in the right knee included less movement than normal, pain on movement, instability of station, and interference with sitting, standing, and weightbearing.  Tenderness or pain to palpation was present.  Muscle strength and stability testing were normal.  The examiner also found that the Veteran had bilateral shin splints and a meniscal condition, namely a meniscal tear, frequent episodes of joint pain and effusion.  

An August 2014 addendum to the February 2014 examination found that:

"[t]he diagnosed meniscal tear in the knee was based on a 2012 MRI scan which showed tears of the medial meniscus.  The mention of instability of station reflects the Veteran's report of a feeling of instability.  No objective findings of ligamentous instability were made on the examination.  Knee bursitis is manifested by pain and, at times, effusion.  Therefore the pain and intermittent swelling in the knee are related to the diagnosed bursitis.  Patellofemoral pain syndrome is a cause of pain, but typically does not cause effusion (swelling) in the knee.  The meniscal tears documented on MRI scan typically results in pain, swelling and intermittent locking of the knee.  The Veteran reports pain and swelling (related to the meniscal tears and bursitis), but does not describe locking.  He reports instability, but there was no evidence of ligamentous instability on examination.  Meniscal (cartilage) tears do not typically cause giving way (instability) of the knee, which is more often related to ligamentous tears, which are not demonstrated in this case."

Related to the Mitchell criteria factors, the examiner opined that there was evidence that pain (but not weakness, fatigability or incoordination) could significantly limit functional ability during flare-ups or when the joint is used repeatedly but that an estimate of the additional loss of range of motion would call for speculation.  

Finally, the Veteran was afforded a VA examination in September 2017 pursuant to the Board's June 2017 remand directives.  The Veteran described his flare-ups as swelling, throbbing, dull and aching pains.  He also reported difficulty with prolonged walking, jogging, and standing.  Flexion and extension were 0 to 80 degrees, with pain on flexion and extension causing functional loss.  There was evidence of pain with weight bearing.  There was no objective evidence of tenderness or pain to palpation.  After repetitive use testing, there was additional loss of function caused by pain and lack of endurance.  Post-repetitive use flexion and extension were 0 to 75 degrees.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  After repetitive use over time, flexion and extension were 0 to 70 degrees.  The examiner also found that pain associated with flare-ups caused extension and flexion of 0 to 65 degrees.  The examiner noted that, for the right knee there was objective evidence of pain on passive range of motion and on non-weight bearing testing of range of motion.  The examiner also noted that active and passive range of motions were the same.  

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the knees based on limitation of motion is not warranted.  While the right knee shows limited flexion due to pain, the flexion is not limited enough to warrant a 10 percent rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 45 degrees.  There also is no medical evidence showing limitation of extension of the knees that would warrant a separate rating or a rating higher than 10 percent to warrant a separate compensable rating under Diagnostic Code 5261.  

As for any separate compensable rating for knee instability, while the Veteran had complaints of instability, the August 2014 addendum to the February 2014 VA examination found that there was no objective evidence of ligamentous instability on examination and that any such instability would be more often related to ligamentous tears, which were not found.  Thus, even acknowledging the Veteran's complaints of instability, knee buckling, and having to wear a brace there is no objective evidence that the Veteran's instability is moderate, as his reports are not confirmed by medical testing and the medical findings contradict his lay observations.  Therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected right knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage nor has he complained of "locking."  Moreover, though the February 2014 examination found that the Veteran had shin splints, any pain and effusion resulting from the shin splints was attributed in the August 2014 addendum to the Veteran's bursitis; so an additional rating under Diagnostic Code 5258 is not warranted.

There also is no history of right knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply. In addition, there is no evidence of ankylosis of the right knee to warrant a rating under Diagnostic Code 5256;

The evidence shows that the Veteran has complained of painful motion and palpation of the right knee.  Other than limitation of motion and lack of endurance, there was not shown to be any additional limitations due to repetitive use of the knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the most recent VA examination in August 2017 showed no pain on weight-bearing or active range of motion.  There was also no crepitus.  Range of motion testing was noted as being performed both with active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The range of motion results provided in the most recent examination also contemplated the severity of limitation when considering the impact of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Veteran is competent to report symptoms associated with his right knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher than 10 percent for the service-connected right knee disability.  To the extent that the Veteran contends entitlement to a higher rating for his right knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for right knee bursitis is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


